In a proceeding for an upward modification of child support payments, the respondent father appeals, as limited by his brief, from so much of an order of the Family Court, Nassau County, entered May 22, 1975, as denied his motion for a protective order and directed him to produce certain items in accordance with an opinion of the same court, dated May 21, 1975. Leave to appeal from the order is hereby granted. Order affirmed insofar as appealed from, with $50 costs and disbursements. While the order is not appealable as of right (Family Ct. Act, § 1112), we treat this appeal as including an application for leave to appeal and grant such application nunc pro tunc. We believe that the order under review evidenced a proper exercise of discretion. We have examined appellant’s remaining arguments and find them to be without merit. Gulotta, P. J., Rabin, Hopkins, Martuscello and Cohalan, JJ., concur.